                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 CARL WINFIELD,

                        Plaintiff,                    MEMORANDUM DECISION &
                                                      DISMISSAL ORDER
 v.

 MATHEW FAIRBROTHER et al.,                           Case No. 2:19-CV-281-TC

                        Defendants.                   District Judge Tena Campbell




       Reviewing this prisoner civil-rights complaint under 28 U.S.C.S. § 1915A (2019), in an

Order dated November 13, 2019, the Court deemed it deficient. (Doc. No. 28.) The Court gave

directions for curing deficiencies, sent Plaintiff a "Pro Se Litigant Guide" (with a civil-rights

complaint form), and ordered deficiencies be cured within thirty days. Three months have

passed, yet Plaintiff has not responded to that Order.

       IT IS ORDERED that this action is DISMISSED without prejudice for failure to state a

claim under § 1915(e)(2)(B)(ii), follow the Court’s Order, and prosecute this case, see DUCivR

41-2. This action is CLOSED.

               DATED this 14th day of February, 2020.

                                               BY THE COURT:




                                               JUDGE TENA CAMPBELL
                                               United States District Court
